Court of Claims jurisdiction; tort claim. — On February 14, 1975 the court issued the following order:
Before kashiwa, Judge, Presiding, kuNZig and beNNett, Judges.
“This case comes before the court on defendant’s motion of December 6, 1974, to dismiss plaintiff’s Complaint for Declaratory Judgment asking damages of $300 and costs from defendant arising from alleged seizure of, and damage to, his briefcase, contents thereof, a .32-caliber pistol, and 48 rounds of ammunition. The wrong is alleged to have occurred upon the occasion of plaintiff’s arrest when attempting to enter the United States from Juarez, Mexico, on October 23, 1972. None of the aforesaid property has been returned to plaintiff, according to his allegations. Plaintiff is a citizen of the United States presently residing in a federal prison where he is serving a 5-year term.
“Upon consideration of plaintiff’s complaint and defendant’s motion, it is concluded and adjudged that the motion must be granted. The Court of Claims has no jurisdiction of tort claims. 28 U.S.C. § 1491. This long has been so. Basso v. United States, 239 U.S. 602 (1916); Schillinger v. United States, 155 U.S. 163 (1894); Dennis v. United States, 2 Ct. Cl. 210 (1866); Martilla v. United States, 118 Ct. Cl. 177 (1950). More recently this has been reiterated in Somali *864Development Bank v. United States, Ct. Cl. No. 650-71, decided December 18,1974; Vincin v. United States, 199 Ct. Cl. 762, 468 F. 2d 930 (1972); Clark v. United States, 198 Ct. Cl. 593, 461 F. 2d 781, cert. denied, 409 U.S. 1028 (1972); Marcee v. United States, 197 Ct. Cl. 363, 455 F. 2d 525 (1972); Algonac Mfg. Co. v. United States, 192 Ct. Cl. 649, 428 F. 2d 1241 (1970); Eastport S.S. Corp. v. United States, 178 Ct. Cl. 599, 609, 372 F. 2d 1002, 1010 (1967); McCreery v. United States, 161 Ct. Cl. 484 (1963). Further, the Court of Claims has no jurisdiction to enter declaratory judgments. United States v. King, 395 U.S. 1 (1969).
“it is therefore concluded and ordered that plaintiff has not stated a claim for which relief can be allowed within the jurisdiction of the court. Defendant’s motion to dismiss is granted. Plaintiff’s petition (complaint) is dismissed.”